
	
		II
		110th CONGRESS
		1st Session
		S. 729
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2007
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To better provide for compensation for certain persons
		  injured in the course of employment at the Rocky Flats site in
		  Colorado.
	
	
		1.Short titleThis Act may be cited as the
			 Rocky Flats Special Exposure Cohort
			 Act.
		2.Findings and
			 Purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)The Energy
			 Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et
			 seq.) (referred to in this section as the Act)
			 was enacted to ensure fairness and equity for the civilian men and women who,
			 during the past 50 years, performed duties uniquely related to the nuclear
			 weapons production and testing programs of the Department of Energy and its
			 predecessor agencies by establishing a program that would provide efficient,
			 uniform, and adequate compensation for beryllium-related health conditions and
			 radiation-related health conditions.
				(2)The Act provides a
			 process for consideration of claims for compensation by individuals who were
			 employed at relevant times at various locations, but also includes provisions
			 designating employees at certain other locations as members of a Special
			 Exposure Cohort whose claims are subject to a less-detailed administrative
			 process.
				(3)The Act also
			 authorizes the President, upon recommendation of the Advisory Board on
			 Radiation and Worker Health, to designate additional classes of employees at
			 Department of Energy facilities as members of the Special Exposure Cohort if
			 the President determines that—
					(A)it is not feasible
			 to estimate with sufficient accuracy the radiation dose that the class
			 received; and
					(B)there is a
			 reasonable likelihood that the radiation dose may have endangered the health of
			 members of the class.
					(4)It has become evident that it is not
			 feasible to estimate with sufficient accuracy the radiation dose received by
			 employees at the Department of Energy facility in Colorado known as the Rocky
			 Flats site for the following reasons:
					(A)Many worker
			 exposures were unmonitored or were not monitored adequately over the lifetime
			 of the plant at the Rocky Flats site. Even in 2004, a former worker from the
			 1950s agreed to be scanned under the former radiation worker program of the
			 Department of Energy and was found to have a significant internal deposition of
			 radiation that had been undetected and unrecorded for more than 50
			 years.
					(B)No lung counter for
			 detecting and measuring plutonium and americium in the lungs existed at Rocky
			 Flats until the late 1960s. Without this equipment, the very insoluble oxide
			 forms of plutonium cannot be detected, and a large number of workers had
			 inhalation exposures that went undetected and unmeasured.
					(C)Exposure to
			 neutron radiation was not monitored at the Rocky Flats site until the late
			 1950s, and most of those measurements through 1970 have been found to be in
			 error. In some areas of the plant at the site, the neutron doses were as much
			 as 2 to 10 times as great as the gamma doses received by workers, but only
			 gamma doses were recorded.
					(D)Radiation exposures of many workers at the
			 Rocky Flats site were not measured (and in some cases estimated doses were
			 assigned), while some records have been destroyed or lost. As a result, the
			 exposure histories and other data available are not adequate to determine
			 properly whether Rocky Flats workers qualify for compensation under the
			 Act.
					(E)The model that has been used for dose
			 reconstruction by the National Institute for Occupational Safety and Health
			 (referred to in this section as the Institute) in determining
			 whether Rocky Flats workers qualify for compensation under the Act is in error.
			 The default values used for particle size and solubility of the internally
			 deposited plutonium in workers are in error. Use of these erroneous values to
			 calculate internal doses for claimants can result in dose calculations of as
			 much as 3 to 10 times below what the Rocky Flats records and autopsy data
			 indicate.
					(5)The administrative costs related to Rocky
			 Flats claims have been disproportionately high relative to the number of claims
			 that have been processed.
				(6)Some Rocky Flats
			 workers, despite having worked with tons of plutonium and having known
			 exposures leading to serious health effects, have been denied compensation
			 under the Act as a result of potentially flawed calculations based on records
			 that are incomplete or in error, as well as the use of incorrect models.
				(7)Achieving the
			 purposes of the Act with respect to workers at Rocky Flats is more likely to be
			 achieved if claims by those workers are subject to the administrative
			 procedures applicable to members of the Special Exposure Cohort.
				(b)PurposeThe
			 purpose of this Act is to revise the Energy Employees Occupational Illness
			 Compensation Program Act of 2000 to include certain Rocky Flats workers as
			 members of the Special Exposure Cohort.
			3.Definition of
			 member of special exposure cohort
			(a)In
			 generalSection 3621(14) of the Energy Employees Occupational
			 Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14))
			 is amended by adding at the end the following new subparagraph:
				
					(D)The employee was so
				employed for a number of work days aggregating at least 250 work days before
				January 1, 2006, by the Department of Energy or a Department of Energy
				contractor or subcontractor at the Rocky Flats site in
				Colorado.
					.
			(b)Authority To
			 reapplyA claim that an
			 individual qualifies, by reason of section 3621(14)(D) of the Energy Employees
			 Occupational Illness Compensation Program Act of 2000, as added by
			 subsection (a), for compensation or benefits
			 under such Act shall be considered for compensation or benefits notwithstanding
			 any denial of any other claim for compensation with respect to such
			 individual.
			
